DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Claims 5-6 & 20 are withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to a nonelected Species, there being no allowable generic or linking claim. Applicant's election with traverse of Species A in the reply filed on 9/9/22 is acknowledged.  The traversal is on the ground(s) that Species A-B share the special technical feature of “at least one grating compound lens unit......the grating compound lens unit is further configured to deflect the light for imaging, to make an image-space central visual field direction of the grating compound lens unit intersect with an extension direction of an optical axis of the grating compound lens unit, so that the display device has one or more viewpoints.”  This is not found persuasive because this feature is seen to be taught by Park as set forth in the rejection of claim 1 below.
Applicant has indicated that claims 5-6 correspond with Species B. However, claim 20 is also seen to correspond with Species B, because as disclosed a binary, super-surface phase control or holographic lens is used in an embodiment in which a single phase-type lens is used as opposed to separate lens and grating units (see Figs. 8-9 & accompanying text). 
The requirement is still deemed proper and is therefore made FINAL.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-4, 7 & 15-16 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Park et al. (US 2017/0293148 A1, from IDS).
Regarding claim 1, Park discloses a display device, comprising a display layer (Fig. 1: 102 – display) and a lens layer (Fig. 1: 104 & 106 – first & second lens arrays), wherein the lens layer is provided on a light emergent side of the display layer (see Fig. 1), and includes at least one grating compound lens unit (para [0044]: either lens array may be implemented as an array of diffractive grating microlenses); the display layer includes at least one display pixel set, and the display pixel set is configured to emit light for imaging toward the grating compound lens unit during display (see Fig. 1; the display can be seen to include one or more pixel sets); the grating compound lens unit is configured to optically image the display pixel set (see Fig. 1 & para [0023]); and the grating compound lens unit is further configured to deflect the light for imaging, to make an image-space central visual field direction of the grating compound lens unit intersect with an extension direction of an optical axis of the grating compound lens unit, so that the display device has one or more viewpoints (see Figs. 1 & 9-10: at least one viewpoint; the visual field direction and optical axis are seen to intersect to the extent the system is collinear; compare with Fig. 3A of the present application).  
Regarding claim 2, Park discloses the grating compound lens unit includes a lens unit and a grating unit (Fig. 1: 104 & 106 – first & second lens arrays; para [0044]: either may be diffractive); the lens unit is configured to optically image the display pixel set (para [0023]); and the grating unit is configured to deflect the light for imaging, so that the image-space central visual field direction of the grating compound lens unit intersects with an extension direction of an optical axis of the lens unit (Fig. 1 & paras [0023], [0044]).  
Regarding claim 3, Park discloses the lens layer further includes a central lens arranged in parallel with the grating compound lens unit (see Fig. 1 & Figs. 2A-D; a central lens can be defined); the display layer further includes a central display pixel set arranged in parallel with the display pixel set (see Figs. 1 & 9-10: a central pixel set can be defined); the central display pixel set is configured to emit light for imaging toward the central lens during display (see Figs. 1 & 9-10; the central lens and central display pixel set can be defined so that this is met); the central lens is configured to allow the light for imaging that is emitted by the central display pixel set to form an imaging point of the central display pixel set (see Figs. 1 & 9-10); and the grating unit is configured to enable an imaging point of the display pixel set and the imaging point of the central display pixel set are spliced into at least a portion of an image to be displayed of the display device by making the image-space central visual field direction of the grating compound lens unit intersect with the extension direction of the optical axis of the lens unit (see Figs. 1 & 9-10).  
Regarding claim 4, Park discloses the lens unit and the grating unit are attached to and stacked with each other (see Figs. 1 & 10, para [0055]: may be in contact); and the lens unit is closer to the display layer than the grating unit (see Figs. 1 & 10, para [0044]: either of arrays 104/106 may be diffractive; this includes array 104 being a lens array and array 106 being a diffractive array).  
Regarding claim 7, Park discloses the grating unit includes a plurality of grating lines, and alignment directions of the plurality of grating lines are parallel to each other (see Fig. 6A).
Regarding claim 15, Park discloses display pixel set includes at least one display pixel (see Fig. 1; the display can be seen to include at least one display pixel); and an orthogonal projection of the display pixel set on the lens layer is located within the grating compound lens unit (see Figs. 1 & 9-10).  
Regarding claim 16, Park discloses the center of the grating compound lens unit is spaced apart from the center of the lens layer; and a center of the orthogonal projection of the display pixel set on the lens layer substantially coincides with the center of the grating compound lens unit (see Figs. 1, 9 & 10).  
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim(s) 8-11 are rejected under 35 U.S.C. 103 as being unpatentable over Park in view of Fattal (US 2018/0227576 A1).
Park and Fattal disclose displays. Therefore, they are analogous art.
Regarding claim 8, Park neither teaches nor suggests the grating unit includes a plurality of grating sub-regions; and the plurality of grating sub-regions are configured to deflect light incident to different grating sub-regions toward different directions, so that the display device has of the more viewpoints.
However, Fattal discloses a display device comprising a grating unit that includes a plurality of grating sub-regions; and the plurality of grating sub-regions are configured to deflect light incident to different grating sub-regions toward different directions, so that the display device has of the more viewpoints (Fig. 2 & para [0052]). Among the benefits of this configuration includes allowing multiple views of a displayed image to be provided at different locations simultaneously (Abstract).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the display device of Park such that the grating unit includes a plurality of grating sub-regions; and the plurality of grating sub-regions are configured to deflect light incident to different grating sub-regions toward different directions, so that the display device has of the more viewpoints, as taught by Fattal, in order to allow multiple views of a displayed image to be provided at different locations simultaneously.
Regarding claim 9, Park and Fattal disclose an arrangement mode of the plurality of viewpoints is row arrangement, cross arrangement, matrix arrangement, or snow- flake like arrangement (Fattal para [0038]: may be laterally separated; see, e.g., Fig. 3).  
Regarding claim 10, Park and Fattal disclose the grating compound lens unit includes a first grating compound lens sub-region and a second grating compound lens sub- region; an included angle between an image-space central visual field direction of the first grating compound lens sub-region and an optical axis of a lens unit of the first grating compound lens sub-region is a first angle, and an included angle between an image-space central visual field direction of the second grating compound lens sub-region and an optical axis of a lens unit of the second grating compound lens sub-region is a second angle; the first angle is not equal to the second angle, so that the grating compound lens unit forms different viewpoints (Fattal Fig. 2 & para [0052]).  
Regarding claim 11, Park and Fattal disclose the first grating compound lens sub-region includes a first grating sub-region, and the second grating compound lens sub-region includes a second grating sub-region (Fattal Fig. 2 & para [0052]).
Park and Fattal neither teach nor suggest a grating period of the first grating sub-region and a grating period of the second grating sub- region are different from each other; and a grating line direction of a grating unit of the first grating sub-region and a grating line direction of a grating unit of the second grating sub-region are the same; or the grating line direction of the grating unit of the first grating sub-region and the grating line direction of the grating unit of the second grating sub-region are different from each other; and the grating period of the first grating sub-region and the grating period of the second grating sub- region are the same.  
However, Official Notice is taken that it is well-known in the diffraction-based display art to hold the grating line directions of gratings constant, and vary a pitch in order to achieve diffraction in multiple directions, based on the diffraction grating equation.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the display device of Park and Fattal such that a grating period of the first grating sub-region and a grating period of the second grating sub- region are different from each other; and a grating line direction of a grating unit of the first grating sub-region and a grating line direction of a grating unit of the second grating sub-region are the same; or the grating line direction of the grating unit of the first grating sub-region and the grating line direction of the grating unit of the second grating sub-region are different from each other; and the grating period of the first grating sub-region and the grating period of the second grating sub- region are the same, in order to achieve diffraction in multiple directions, based on the diffraction grating equation.
Claim(s) 12 is rejected under 35 U.S.C. 103 as being unpatentable over Park in view of Fattal, further in view of Wan et al. (US 2017/0363794 A1).
	Park, Fattal and Wan disclose displays. Therefore, they are analogous art.
	Regarding claim 12, Park and Fattal neither teach nor suggest a grating period of the first grating sub-region and a grating period of the second grating sub-region are different from each other; and a grating line direction of the grating unit of the first grating sub-region and a grating line direction of the grating unit of the second grating sub-region are different from each other.  
	However, Wan discloses a display device in which a grating period of a first grating sub-region and a grating period of a second grating sub-region are different from each other; and a grating line direction of a grating unit of the first grating sub-region and a grating line direction of a grating unit of the second grating sub-region are different from each other (para [0046]). Among the benefits of this configuration includes allowing different viewing angles to be provided.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the display device of Park and Fattal such that a grating period of the first grating sub-region and a grating period of the second grating sub-region are different from each other; and a grating line direction of the grating unit of the first grating sub-region and a grating line direction of the grating unit of the second grating sub-region are different from each other, as taught by Wan, in order to allow different viewing angles to be provided.
Claim(s) 13 is rejected under 35 U.S.C. 103 as being unpatentable over Park in view of Wang et al. (US 2018/0259691 A1).
Park and Wang disclose optical displays. Therefore, they are analogous art.
Regarding claim 13, Park discloses the lens layer includes a plurality of grating compound lens units; the plurality of grating compound lens units include a first grating compound lens unit and a second grating compound lens unit; the second grating compound lens unit is farther away from the center of the lens layer than the first grating compound lens unit (see Fig. 1: first and second grating compound lens units can be defined as claimed).
Park neither teaches nor suggests a grating period of the second grating compound lens unit is smaller than a grating period of the first grating compound lens unit.  
However, Wang discloses a display device in which a grating period of a second grating compound lens unit is smaller than a grating period of a grating compound lens unit (para [0136]). Among the benefits of this configuration includes providing more uniform light intensity (para [0136]).  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the display device of Park such that a grating period of the second grating compound lens unit is smaller than a grating period of the first grating compound lens unit, as taught by Wang, in order to provide more uniform light intensity.
Claim(s) 17 is rejected under 35 U.S.C. 103 as being unpatentable over Park in view of Bastani et al. (US 2015/0097853 A1).
Park and Bastani disclose display devices. Therefore, they are analogous art.
Regarding claim 17, Park neither teaches nor suggests the display layer further includes a spacing region provided around the display pixel set to space apart adjacent display pixel sets; and the spacing region is configured as a non-display region; and the display pixel set includes a plurality of the display pixels; the spacing region includes a plurality of driving elements; and the plurality of driving elements are used to drive the corresponding display pixel set.  
However, Bastani discloses a display device in which the display layer further includes a spacing region (Fig. 2: 128 – spacing regions) provided around the display pixel set to space apart adjacent display pixel sets (Fig. 2: 121-126 – pixelets); and the spacing region is configured as a non-display region (see Fig. 2); and the display pixel set includes a plurality of the display pixels (Fig. 2: 121-126 – pixelets); the spacing region includes a plurality of driving elements; and the plurality of driving elements are used to drive the corresponding display pixel set (para [0016]). Among the benefits of this configuration includes providing increased space for circuitry (para [0016]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the display device of Park such that the display layer further includes a spacing region provided around the display pixel set to space apart adjacent display pixel sets; and the spacing region is configured as a non-display region; and the display pixel set includes a plurality of the display pixels; the spacing region includes a plurality of driving elements; and the plurality of driving elements are used to drive the corresponding display pixel set, as taught by Bastani, in order to provide increased space for circuitry.
Allowable Subject Matter
Claims 14 & 18-19 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claim.
Claim 14 is allowable for at least the reason “a phase difference value of a grating unit of the second grating compound lens unit is greater than a phase difference value of a grating unit of the first grating compound lens unit; the phase difference value of the grating unit of the second grating compound lens unit is a difference between a maximum phase of the grating unit of the second grating compound lens unit and a minimum phase of the grating unit of the second grating compound lens unit; and the phase difference value of the grating unit of the first grating compound lens unit is a difference between a maximum phase of the grating unit of the first grating compound lens unit and a minimum phase of the grating unit of the first grating compound lens unit” as set forth in the claimed combination.
Claim 18 is allowable for at least the reason “phase distribution of the lens unit φlens(R) satisfies an expression below: ...” as set forth in the claimed combination.
Claim 19 is allowable due to its dependence on claim 18.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Kimberly N Kakalec whose telephone number is (571)270-5802. The examiner can normally be reached Monday - Thursday, 8:00 am - 6:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Stephone B Allen can be reached on 571-272-2434. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Kimberly N. Kakalec/Primary Examiner, Art Unit 2872